JS 44 (Rev. 10/20)                 Case 2:21-cv-03330-JDW
                                                     CIVILDocument
                                                           COVER 1SHEET
                                                                    Filed 07/27/21 Page 1 of 25
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                               COMCAST CORPORTATION; COMCAST CABLE
    KAREN GILLIGAN MCLEAN                                                                                      COMMUNICATIONS MANAGEMENT, LLC
    (b)   County of Residence of First Listed Plaintiff                Delaware County                         County of Residence of First Listed Defendant Philadelphia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)
Rahul Munshi, Esq., Console Mattiacci Law,
1525 Locust Street, 9th Fl., Philadelphia, PA 19102

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                      Citizen of This State          ✖ 1          1      Incorporated or Principal Place         4     4
                                                                                                                                                           of Business In This State

    2   U.S. Government                      4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                         Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                      365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product                  Product Liability         690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                     400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &                  Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                          Personal Injury                                                 820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’                Product Liability                                               830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                            Injury Product                                                      New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                    Liability                                                       840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability                   PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle                 370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle                 371 Truth in Lending              Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability             380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal                    Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                        385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -                 Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                             Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights            Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                        463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment                    510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                          Sentence                                                            or Defendant)                896 Arbitration
    245 Tort Product Liability               Accommodations                530 General                                                        871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -        535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment                    Other:                        462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                             Other                         550 Civil Rights                  Actions                                                                State Statutes
                                         448 Education                     555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                                Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                  (specify)                 Transfer                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             29 U.S.C. §621, et seq. (ADEA); 43 P.S. §951, et seq. (PHRA); Phila. Code §9-1101,, et seq. (PFPO)
VI. CAUSE OF ACTION                          Brief description of cause:
                                                                               Age discrimination action in violation of ADEA, PHRA and PFPO
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                            in excess of $75,000                           JURY DEMAND:                X   Yes           No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
07/27/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                    JUDGE                           MAG. JUDGE
             Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 2 of 25
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
 KAREN GILLIGAN MCLEAN                            :                          CIVIL ACTION
                                                  :
                       v.                         :
                                                  :
COMCAST CORPORATION, et al.                       :                          NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


07/27/2021                                                          Plaintiff, Karen Gilligan McLean
Date                               Attorney-at-law                       Attorney for
 215-545-7676                   215-827-5101                          munshi@consolelaw.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
                             Case 2:21-cv-03330-JDW
                                                UNITED Document   1 Filed
                                                       STATES DISTRICT    07/27/21 Page 3 of 25
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                            Media, PA 19063
Address of Plaintiff: ______________________________________________________________________________________________
                                              1701 JFK Blvd., Philadelphia, PA 19103
Address of Defendant: ____________________________________________________________________________________________
                                                            1701 JFK Blvd., Philadelphia, PA 19103
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      07/27/2021
DATE: __________________________________                     __________________________________________                                    037548
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

         Rahul Munshi, Esquire
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


      07/26/2021
DATE: __________________________________                     __________________________________________                                    037548
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
         Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 4 of 25




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________
                                     :
KAREN GILLIGAN McLEAN                :
Media, PA 19063                      :
                                     :
                         Plaintiff,  :
                                     :   CIVIL ACTION NO.
              v.                     :
                                     :
COMCAST CORPORATION                  :   JURY TRIAL DEMANDED
One Comcast Center                   :
1701 JFK Blvd                        :
Philadelphia, PA 19103               :
                                     :
      and                            :
                                     :
COMCAST CABLE                        :
COMMUNICATIONS                       :
MANAGEMENT, LLC                      :
One Comcast Center                   :
1701 JFK Blvd                        :
Philadelphia, PA 19103               :
                                     :
                         Defendants. :
________________________________     :

                                        COMPLAINT

   I. INTRODUCTION

       Plaintiff, Karen Gilligan McLean, brings this employment discrimination action against

her former employers, Comcast Corporation and Comcast Cable Communications Management,

LLC (collectively, “Comcast” or “Defendants”). After years of successful performance, Plaintiff

was subjected to a hostile work environment by her substantially younger managers, who gave

her an unjustified negative performance review for the first time in her tenure with Comcast and

placed her on an unjustified performance improvement plan. Subsequently, Plaintiff went on a

medical leave of absence from Comcast due to the stress and anxiety caused by Defendants’

discriminatory treatment against her. Her employment has since been terminated by Comcast.

                                               1
              Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 5 of 25




         Plaintiff was discriminated against because of her age in violation of the Age

Discrimination in Employment Act, as amended, 29 U.S.C. §621, et seq. (“ADEA”), the

Pennsylvania Human Relations Act, as amended, 43 P.S. §951, et seq. (“PHRA”), and the

Philadelphia Fair Practices Ordinance, Phila. Code §9-1101, et seq. (“PFPO”). Plaintiff seeks

damages, including economic, compensatory, liquidated, and punitive damages and all other

appropriate relief.

   II.         PARTIES

         1.       Plaintiff, Karen Gilligan McLean, is an individual and citizen of the

Commonwealth of Pennsylvania.

         2.       Plaintiff was born in 1957 and is currently sixty-four (64) years old.

         3.       Comcast is a corporation headquartered at 1701 JFK Blvd., Philadelphia, PA

19103.

         4.       Comcast is engaged in an industry affecting interstate commerce and regularly

does business in the Commonwealth of Pennsylvania and the City of Philadelphia.

         5.       At all times material hereto, Comcast employed more than twenty (20)

employees.

         6.       At all times material hereto, Defendants have had integrated operations, have had

shared ownership, have had common management, and have had centralized control of their

employment matters.

         7.       At all times material hereto, Defendants have acted as a single employer, joint

employers, and/or alter egos. The operations of Defendants are substantively consolidated.

         8.       At all times material hereto, Comcast acted as an employer within the meanings

of the statutes which form the basis of this matter.



                                                    2
               Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 6 of 25




          9.       At all times material hereto, Plaintiff was an employee of Comcast within the

meanings of the statutes which form the basis of this matter.

          10.      At all times material hereto, Comcast acted by and through authorized agents,

servants, workmen, and/or employees acting within the course and scope of their employment

with Comcast and in furtherance of Comcast’s business.

   III.         JURISDICTION AND VENUE

          11.      The causes of action which form the basis of this matter arise under the ADEA,

the PHRA, and the PFPO.

          12.      The District Court has jurisdiction over Count I (ADEA) pursuant to 29 U.S.C.

§626(c) and 28 U.S.C. §1331.

          13.      The District Court has supplemental jurisdiction over Count II (PHRA) pursuant

to 28 U.S.C. §1367.

          14.      The District Court has supplemental jurisdiction over Count III (PFPO) pursuant

to 28 U.S.C. §1367.

          15.      Venue is proper in the District Court under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred within this District.

          16.      On or about February 28, 2020, Plaintiff filed a Complaint of Discrimination with

the Pennsylvania Human Relations Commission (“PHRC”), and dual-filed with the Equal

Employment Opportunity Commission (“EEOC”), complaining of the acts of discrimination

alleged herein. Attached hereto, incorporated herein and marked as Exhibit 1 is a true and

correct copy of the PHRC/EEOC Complaint of Discrimination.

          17.      On May 3, 2021, the EEOC issued to Plaintiff a Notice of Right to Sue. Attached

hereto, incorporated herein and marked as Exhibit 2 is a true and correct copy of that notice.



                                                   3
             Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 7 of 25




            18.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

      IV.         FACTUAL ALLEGATIONS

            19.     Plaintiff was born in July of 1957.

            20.     For the majority of Plaintiff’s career, she has worked in advertising for various

broadcast companies, including FOX 29-TV, KYW Newsradio, and CBS 3-TV. Plaintiff had

held positions including Local Sales Manager, National Sales Manager, General Sales Manager,

and Director of Sales.

            21.     Plaintiff was hired by Comcast in or around September 2010.

            22.     Prior to the termination of her employment in or around September 2020, Plaintiff

held the position of Local Sales Manager with Comcast.

            23.     Plaintiff’s primary job responsibility as Local Sales Manager was to grow and

develop revenue.

            24.     Plaintiff last reported to Sean Morrissey (351), Area Sales Manager.

            25.     Morrissey reported to Christopher Cook (38), Director of Sales.

            26.     In or around early 2018, Plaintiff applied and interviewed for the posted Area

Sales Manager position.

            27.     Plaintiff was qualified for the Area Sales Manager position.

            28.     In or around July 2018, Defendants failed to promote Plaintiff to the Area Sales

Manager position.

            29.     Instead of promoting Plaintiff, Defendants promoted Cook and Kevin Bacon (42).

            30.     Plaintiff was more qualified for the Area Sales Manager position than the

substantially younger employees who were selected instead of Plaintiff.
1
    Ages contained herein are approximates.

                                                     4
         Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 8 of 25




       31.     Defendants failed to promote Plaintiff to the Area Sales Manager position because

of her age, which was sixty-one (61) at the time.

       32.     In or around July 2018, Plaintiff began reporting to Bacon, who reported directly

to Tarik Ghee (40), Director of Sales.

       33.     In or around January 2019, Cook was promoted from Area Sales Manager to

Director of Sales, and Plaintiff began indirectly reporting to him.

       34.     Prior to the termination of her employment, Plaintiff was the oldest Manager

employee indirectly reporting to Cook.

       35.     In or around March 2019, Plaintiff began reporting to Morrissey, after Bacon was

promoted to Digital Director of Auto.

       36.     Plaintiff was the oldest Manager employee directly reporting to Morrissey.

       37.     Before Plaintiff began reporting to Cook (in or around January 2019) and

Morrissey (in or around March 2019), Plaintiff had received positive performance reviews and

had no disciplinary or performance issues.

       38.     In or around July 2019, in a meeting with Morrissey and Cook, Plaintiff was

given a Needs Improvement mid-year performance rating.

       39.     Plaintiff’s performance did not warrant a Needs Improvement performance rating.

       40.     Defendants gave Plaintiff a Needs Improvement performance rating because of

her age, which was sixty-two (62) at the time.

       41.     Morrissey gave Plaintiff the Needs Improvement performance rating within only

three (3) months of managing Plaintiff.

       42.     Upon information and belief, Plaintiff was Morrissey’s only direct report that was

given a Needs Improvement performance rating in or around July 2019.



                                                 5
         Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 9 of 25




       43.     Defendants failed to provide Plaintiff with any explanation as to how her

performance was allegedly worse than that of younger employees who were not given a Needs

Improvement performance rating in or around July 2019.

       44.     Before July 2019, Plaintiff had no indication that her job was in jeopardy or that

Defendants found her performance to be deficient.

       45.     Rather, in her previous nine (9) years of work with Comcast, Plaintiff had

succeeded in myriad roles under several different managers, as reflected in her performance

evaluations and feedback.

       46.     For example, in 2018 Plaintiff received a year-end performance rating of

“Achieves Expectations” and received an “Achieved Expectations” or “Highly Effective” score

in each and every category.

       47.     Plaintiff received effusive praise from her manager at that time, including his

statement that: “Karen is seen as a trusted adviser by leadership as well as account executive.

She has a great presence in the market and is always willing to take on additional responsibilities

to help the market realize its objectives. We’ve experienced a great deal of transition and change

over the last 2 years and Karen has been the consummate professional through it all.”

       48.     On or around November 25, 2019, in a meeting with Morrissey, Cook, and

Jennifer Josselyn (38) of Human Resources, Defendants placed Plaintiff on a Performance

Improvement Plan (“PIP”).

       49.     Plaintiff’s performance did not warrant a PIP.

       50.     Plaintiff was told that the PIP was not numbers-based, as she had met her budget

in the second, third, and fourth quarters of 2019.




                                                 6
         Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 10 of 25




       51.       Rather, the PIP relied on vague and subjective criticism, such as the alleged lack

of “identity and culture” on Plaintiff’s team of reports.

       52.       Plaintiff stated that the alleged concerns raised in the PIP were not addressed with

her during the July 2019 performance review.

       53.       Defendants responded that the alleged concerns raised in the PIP took place after

the July 2019 performance review.

       54.       Defendants placed Plaintiff on the PIP because of her age, which was sixty-two

(62) at the time.

       55.       Upon information and belief, Plaintiff was Morrissey’s only direct report who was

placed on a PIP on or around November 25, 2019.

       56.       Defendants failed to provide Plaintiff with any explanation as to how her

performance was allegedly worse than that of younger employees who were not placed on a PIP.

       57.       As of December 2019, Plaintiff’s annual billing was approximately 97% to the

annual budget.

       58.       On December 20, 2019, Plaintiff went out of work on a medical leave of absence,

due to the stress and anxiety from the age-based hostile work environment to which she had been

subjected.

       59.       In or around September 2020, Defendants terminated Plaintiff’s employment after

she exhausted her medical leave and was not medically-cleared to return to work.

       60.       Defendants have discriminated against Plaintiff based on her age by subjecting

her to a hostile work environment, including but not limited to giving her a Needs Improvement

performance rating and placing her on an unjustified PIP.




                                                  7
         Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 11 of 25




        61.     Defendants have an age discriminatory bias and pattern and practice of

discriminating against older employees while favoring younger employees.

        62.     By way of example only, Defendants recently terminated and/or pushed out

several older Local Sales Managers, including, but not limited to: Michael Weinstein (66), John

Hutchinson (66), Robert Latulippe (56), Patrick Dellecave (65), and Mark Naso (50).

        63.     Plaintiff’s age was a motivating and/or determinative factor in Comcast’s

discriminatory treatment of Plaintiff and the hostile work environment to which Plaintiff was

subjected.

        64.     As a direct and proximate result of the discriminatory conduct of Comcast,

Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or earning

capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-esteem,

mental anguish, and loss of life’s pleasures, the full extent of which is not known at this time.

        65.     The conduct of Comcast, as set forth above, was outrageous under the

circumstances, was done by and with the knowledge of upper management and warrants the

imposition of punitive damages against Comcast.

        66.     The conduct of Comcast, as set forth above, was willful and intentional.

                                        COUNT I (ADEA)

        67.     Plaintiff incorporates herein by reference paragraphs 1 through 66 above, as if set

forth herein in their entirety.

        68.     By committing the foregoing acts of discrimination against Plaintiff, Defendants

have violated the ADEA.

        69.     Said violations were willful and warrant the imposition of liquidated damages.

        70.     As a direct and proximate result of Defendants’ violation of the ADEA, Plaintiff



                                                  8
         Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 12 of 25




has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

        71.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendants’ discriminatory acts unless and until this Court

grants the relief requested herein.

        72.     No previous application has been made for the relief requested herein.

                                       COUNT II (PHRA)

        73.     Plaintiff incorporates herein by reference paragraphs 1 through 72 above, as if set

forth herein in their entirety.

        74.     Defendants, by committing the foregoing acts of discrimination, have violated the

PHRA.

        75.     As a direct and proximate result of Defendants’ violations of the PHRA, Plaintiff

has sustained the injuries, damages and losses set forth herein.

        76.     Plaintiff is now suffering and will continue to suffer irreparable injuries and

monetary damages as a result of Defendants’ discriminatory acts unless and until the Court

grants the relief requested herein.

        77.     No previous application has been made for the relief requested herein.

                                       COUNT III (PFPO)

        78.     Plaintiff incorporates herein by reference paragraphs 1 through 77 above, as if set

forth herein in their entirety.

        79.     Comcast, by committing the foregoing acts of discrimination, has violated the

PFPO.

        80.     The conduct of Comcast, as set forth above, was outrageous under the

circumstances, was done by and with the knowledge of upper management and warrants the



                                                 9
         Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 13 of 25




imposition of punitive damages against Comcast.

       81.      As a direct and proximate result of Comcast’s violations of the PFPO, Plaintiff

has sustained the injuries, damages and losses set forth herein.

       82.      Plaintiff is now suffering and will continue to suffer irreparable injuries and

monetary damages as a result of Comcast’s discriminatory acts unless and until relief is granted

as requested herein.

       83.      No previous application has been made for the relief requested herein.

                                              RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff, Karen Gilligan McLean, and against Defendants. Plaintiff seeks damages and legal and

equitable relief in connection with Defendants’ improper conduct, and specifically prays that the

Court grant the following relief to the Plaintiff by:

       (a) declaring the acts and practices complained of herein to be in violation of the ADEA;

       (b) declaring the acts and practices complained of herein to be in violation of the PHRA;

       (c) declaring the acts and practices complained of herein to be in violation of the PFPO;

       (d) enjoining and permanently restraining the violations alleged herein;

       (e) entering judgment against Defendants in favor of Plaintiff in an amount to be

             determined;

       (f) awarding compensatory damages to Plaintiff to make Plaintiff whole for all past and

             future lost earnings, benefits and earnings capacity which Plaintiff has suffered and

             will continue to suffer as a result of Defendants’ discriminatory and unlawful

             misconduct;




                                                  10
        Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 14 of 25




       (g) awarding compensatory damages to Plaintiff for past and future emotional upset,

          mental anguish, humiliation, loss of life’s pleasures and pain and suffering, which

          Plaintiff has suffered or may suffer as a result of Defendants’ improper conduct;

       (h) awarding liquidated damages to Plaintiff under the ADEA;

       (i) awarding punitive damages to Plaintiff under the PFPO;

       (j) awarding Plaintiff such other damages as are appropriate under the ADEA, the

          PHRA, and the PFPO;

       (k) awarding Plaintiff the costs of suit, expert fees and other disbursements, and

          reasonable attorneys’ fees; and,

       (l) granting such other and further relief as this Court may deem just, proper, or equitable

          including other equitable and injunctive relief providing restitution for past violations

          and preventing future violations.



                                                     CONSOLE MATTIACCI LAW, LLC


Dated: July 27, 2021                                 By:    _________________________
                                                            Rahul Munshi
                                                            1525 Locust Street, 9th Floor
                                                            Philadelphia, PA 19102
                                                            munshi@consolelaw.com
                                                            215-545-7676
                                                            215-814-8920 (fax)

                                                            Attorneys for Plaintiff,
                                                            Karen Gilligan McLean




                                                11
Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 15 of 25




                    Exhibit 1
Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 16 of 25
Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 17 of 25
Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 18 of 25
Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 19 of 25
Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 20 of 25
Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 21 of 25
Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 22 of 25
Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 23 of 25
Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 24 of 25




                    Exhibit 2
                             Case 2:21-cv-03330-JDW Document 1 Filed 07/27/21 Page 25 of 25
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Karen Gilligan McLean                                                         From:    Philadelphia District Office
                                                                                               801 Market Street
        Media, PA 19063                                                                        Suite 1000
                                                                                               Philadelphia, PA 19107




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Damon A. Johnson,
 17F-2020-61343                                          State & Local Program Manager                                 (267) 589-9722
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
                  The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
        X         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission


                                                                                                                     May 3, 2021
 Enclosures(s)                                                          Dana R. Hutter,                                       (Date Issued)
                                                                        Deputy Director

 cc:          Sean Caulfield. Esq.                                                    Emily R. Derstine Friesen. Esq.
              Morgan, Lewis & Bockius LLP                                             Console Mattiacci Law, LLC
              Via email only; sean.caulfield@morganlewis.com                          Via email only: derstinefriesen@consolelaw.com
